Citation Nr: 1801519	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991, with subsequent periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida.  

In a correspondence received in December 2014, the Veteran withdrew her request for a Board hearing.  


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral knee disorder is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a bilateral knee disability.
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection is warranted for the Veteran's bilateral knee disorder.  

The Veteran's service treatment records reflect that she suffered numerous injuries, including sprains, to her knees in September 1994, August 1995, and March 2000 while performing active duty for training.  Next, the post-service medical evidence, in conjunction with the credible testimony from the Veteran, reflects that she continued to have bilateral knee symptoms after service, to include pain and limitation of motion, which was diagnosed as bilateral knee degenerative joint disease and a left knee meniscal tear.  

While the evidence includes negative opinions by an April 2010 VA examiner - specifically, that the Veteran's bilateral knee disorder was not related to her service-connected ankle disorder - these opinions failed to address or discuss service connection on a direct basis, to include as a result of her injuries during active duty for training.  As such, the opinions from the examiner are inadequate and therefore lack probative weight.  

Therefore, the evidence is at least in equipoise as to whether left and right knee disability was incurred in service.


VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for a bilateral knee disorder is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


